 144DatedDECISIONS OF NATIONAL LABOR RELATIONS BOARDexcluding plant clerical and office clericalemployees, inspectors, managers, assistantmanagers, guards, professional employees,and all supervisors as defined in the Act.All debit insurance agents at our districtofficeinWilkinsburg,Pennsylvania,excluding plant clerical and office clericalemployees, inspectors, managers, assistantmanagers, guards, professional employees,and all supervisors as defined in the Act.THE WESTERN ANDSOUTHERN LIFEINSURANCE COMPANY(Employer)By(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with theBoard'sRegional Office, 1536 Federal Building,1000LibertyAvenue, Pittsburgh, Pennsylvania15222,Telephone 644-2977, if they have anyquestions concerning this notice or compliance withits provisions.North America Assurance Society of Virginia,Inc. andInsurance Workers InternationalUnion,AFL-CIO. Case 5-CA-2523.February 24, 1967SUPPLEMENTAL DECISIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn February 14, 1964, the National LaborRelations Board issued a Decision and Order in theabove-entitledproceeding,'findingthattheRespondent had refused to bargain collectively withthe Charging Party as the duly certified bargainingrepresentative of the employees in the unit foundappropriate by the Board2 in violation of Section8(a)(5) and (1) of the National Labor Relations Act, asamended, and ordering it to cease and desisttherefrom and to take certain appropriate action.Thereafter,because of developments in courtlitigation involving the Board's unit determinationsin the insurance industry, the Board decided toreconsider its findings in this case. Therefore, onSeptember 20, 1966, the Board issued an ordergranting leave to the parties to file briefs directed tothe unit finding. No briefs were filed by the parties.Pursuant to the provisions of Section 3(b) of theBoard has delegated its powers in connection withthis case to a three-member panel.For the reasons heretofore set forth in the Board'sSupplemental Decision and Order inWestern andSouthernLifeInsurance Company,163 NLRB 138,and inMetropolitanLifeInsuranceCompany(Woonsocket,R.I.),156 NLRB 1408,we reaffirm theunit finding in our Decision and Order heretoforeissued in this case.1 145 NLRB 1751.2The unit found appropriate in the present case consists of allcombination or debit insurance agents attached to or working outof District Office 83 in Newport News, Virginia, excluding allclerical employees, managers, professional employees, guards,watchmen, and supervisors within the meaning of the Act.The LifeInsurance Company of VirginiaandInsuranceWorkers International Union,AFL-CIO. Case 5-CA-2394.February 24, 1967SUPPLEMENTAL DECISIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn August 15, 1963, the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding,'finding that the Respondenthad refused to bargain collectively with the ChargingParty in an appropriate unite in violation of Section8(a)(5) and(1) of the National Labor Relations Act, asamended,and ordering it to cease and desisttherefrom and to take certain appropriate action.On March 2, 1964,the Board filed with the UnitedStates Court of Appeals for the Fourth Circuit apetition for enforcement of its Order.While thepetition was pending before the Court of Appeals,the Supreme Court of the United States, on April 5,1965, handed down its decisioninN.L.R.B. v.MetropolitanLifeInsuranceCo.3 In that decision,the Supreme Court vacated a judgment of the Courtof Appeals for the First Circuit denying enforcementof a Board Decision and Order,and ordered that thecasebe remanded to the Board for furtherproceedings because of the "the Board's lack of1143 NLRB 1343.2Our unit finding herein reaffirms an earlier unit determinationof the Board's Regional Director. On January 10, 1963 (Case5-RC-3974), the Regional Director for Region 5 found thefollowingemployees of the Respondent constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All weekly premiumagentsworking out of or assigned to the[Respondent's]districtoffice in Petersburg, Virginia;excluding all other employees, cashiers, clerks, associatemanagers, district manager, and guards and supervisorswithin the meaning of the Act.NationalLaborRelationsAct, as amended, the3 380 U.S. 438.163 NLRB No. 16163 NLRB No. 17 PROGRAM AIDS COMPANYarticulatedreasons for the decisions in anddistinctionsamong the cases"involvingunitdeterminationsintheinsuranceindustry.Thereafter,the Board,on February 11, 1966, issuedaSupplementalDecisionandOrder in theMetropolitancase,4explicatingtherationaleunderlying its original unit determination as well asitsgeneralpolicy fordetermining appropriatebargaining units in the insurance industry.On April 19,1965,the United States Court ofAppeals for the Fourth Circuit entered an orderremanding the instant case to the Board for furtherproceedings consistent with the Supreme Court'sopinion in theMetropolitancase,supra.OnSeptember 14, 1966,theBoard issued an ordergranting leave to the parties to file briefs directed tothe unit finding,which the Board had decided toreconsider.Thereafter,Respondent filed a briefwhich has been duly considered by the Board.Pursuant to the provisions of Section 3(b) of theAct, theBoard has delegated its powers inconnection with this case to a three-member panel.RespondentarguesthattheBoard'sunitdetermination in this case and the underlyingrepresentation proceeding were controlled by theextentof the Union'sorganizationand that,therefore,the unit is invalid under Section 9(c)(5) ofthe Act. In light of Respondent's argument,we havereexamined the original unit determination made bythe Board's Regional Director and the entire recordin this case and the representation proceeding inCase5-RC-3974,and for the reasons heretofore setforth in the Board'sSupplemental Decision andOrder inWestern&SouthernLifeInsuranceCompany,163 NLRB 138,and inMetropolitan LifeInsurance Company(Woonsocket,R.I.),156 NLRB1408,we find no merit in this argument.Accordingly,we reaffirm our earlier unit finding andthe Decision and Order heretofore issued in thiscase.'MetropolitanLifeInsurance Company(Woonsocket,R 1),156NLRB 1408Program AidsCompany,Inc.,Employer-PetitionerandToyand Novelty Workers ofAmerica,Local223, Affl.with InternationalUnion of Dolls,Toys,Playthings,Noveltiesand Allied Productsof U.S.and Canada,AFL-CIO. Case 2-RM-1495.February 24, 1967DECISION AND CERTIFICATION OF RESULTSOF ELECTIONBY MEMBERSFANNING, JENKINS, AND ZAGORIAPursuantto a stipulationfor certification uponconsentelection,an electionby secret ballot was163 NLRB No. 54145conducted on September 21, 1966, under thedirection and supervision of the Regional DirectorforRegion 2, among the employees in the unitdescribed below. At the conclusion of the election,the parties were furnished with a tally of ballotswhich showed that of approximately 50 eligiblevoters, 50 ballots were cast, of which 4 were for, and41 against, the Union, with 3 challenged and 2 voidballots. The challenged ballots were not sufficient innumber to affect the results of the election.Thereafter, the Union filed timely objections toconduct affecting the results of the election.On November 22, 1966, the Regional Directorissued and duly served on the parties his report onobjections,recommending that theUnion'sObjection 1 be sustained and that the Board setaside the election. Thereafter, on December 15,1966,theEmployer-Petitionerfiledtimelyexceptions to the report, insofar as it recommendedthat the election be set aside on the basis ofObjection 1, and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.TheEmployer-Petitionerisengaged incommerce within the meaning of the National LaborRelations Act, as amended, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Union is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer-Petitioner within the meaning ofSection 9(c)(1) and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees of the Employer-Petitionerconstitute a unit appropriate for the purposes ofcollectivebargainingwithinthemeaning ofSection 9(b) of the Act:Allproduction and maintenance employeesemployed at 1696 Boone Avenue, Bronx, NewYork, and 550 Garden Avenue, Mount Vernon,New York, excluding all office employees,guards, watchmen, and supervisors as definedin the Act.5.The Board has considered the objection, theRegionalDirector'sreport,and the Employer-Petitioner's exceptions and brief and hereby adoptsthe Regional Director's report as modified herein.'The Union argues in its Objection 1 that theelection should be set aside under theExcelsiorrule,'because the Employer-Petitioner failed tofurnish the list of the names and addresses of itsiIn the absenceof exception,we adoptpro formathe RegionalDirector's recommendationthat the Union's second,third, andfourth object.ons be overruled.'Excelsior UnderwearInc., 156 NLRB 1236.